Citation Nr: 1029787	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to September 
1951 and from September 1952 to September 1955.  This matter 
comes properly before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
current tinnitus is related to his active military service.

2.  The Veteran's service-connected posttraumatic stress disorder 
(PTSD) is manifested by anxiety, depression, panic attacks, 
irritability, sleep disturbance, sleeplessness, frequent 
nightmares, flashbacks, recurring intrusive memories, feeling 
guilty, social isolation, avoidance of crowds, avoidance of 
trauma-related stimuli, hyper-vigilance, hyper-startle response, 
difficulty concentrating, slow thought process, short-term memory 
impairment, lack of motivation, and difficulty in establishing 
and maintaining effective social relationships.  Objectively, the 
Veteran has been appropriately dressed and groomed, cooperative, 
alert, fully-oriented, and with good eye contact.  He has 
exhibited fair attention and judgment, intact thought process, 
limited insight, organized speech, and low to average 
intelligence.  There was no evidence of hallucinations, 
delusions, or suicidal/ homicidal ideations or plans.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2009).

2.  The criteria for an initial evaluation of 50 percent, and no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

As to the claim of service connection for tinnitus, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered with respect to that issue.

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected PTSD arises from his 
disagreement with the initial disability evaluation assigned to 
this condition following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice as to this claim is needed under 
VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has also obtained multiple VA 
examinations to determine the severity of the Veteran's PTSD.  38 
C.F.R § 3.159(c)(4).  The July 2005 and January 2007 VA 
examination reports reflected that the VA examiners reviewed the 
Veteran's claims file, examined the Veteran, and included 
rationales for the conclusions reached therein.  The Board 
therefore concludes that these examinations are adequate for 
evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Finally, there is no 
indication in the record that additional evidence relevant to the 
issue being decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Tinnitus

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

A December 2005 social worker's note reflects the Veteran's 
report of decreased hearing and ringing in the ears.  VA 
treatment records note a medical history of tinnitus.  Having 
been in the infantry, the Veteran attributed these conditions to 
constant exposure to acoustic trauma from weapon firings.

In January 2007, the Veteran was afforded a fee-based VA 
audiology examination.  The examiner noted that the claims file 
was reviewed.  The Veteran reported decreased hearing, 
bilaterally, which he stated began three to four years earlier.  
He noted that the sound was dull and that he had difficulty 
hearing at distances.  He also reported tinnitus, which he 
described as a bilateral, intermittent ringing, occurring two to 
three times a month and lasting 30 minutes.  He stated that the 
tinnitus began during military service, but he was unable to 
attribute any cause to the tinnitus.  As to military history, the 
Veteran served in the Marine Corps as a rifleman from September 
1952 to September 1955, during which time he was exposed to noise 
from mortars, tank fire, and rifle fire, without the use of 
hearing protection.  He also reported a history of twenty years 
of occupational noise exposure in a steel mill without hearing 
protection.  He denied any history of recreational noise 
exposure.  The examiner noted that three frequency puretone 
average and speech reception thresholds were in poor agreement.  
The examiner stated due to the inconsistent responses by the 
Veteran during audiometric testing, the reported test results 
were not considered reliable and did not provide an accurate 
representation of the Veteran's current hearing sensitivity.  The 
examiner further stated that due to the inconsistent test 
results, an opinion regarding the Veteran's complaint of tinnitus 
could not be offered at that time.

During his June 2010 hearing before the Board, the Veteran 
testified that he was engaged in combat operations for 
approximately a month during his service in Korea.  He stated 
that he was exposed to extensive combat noise, to include noise 
from mortars, sniper fire, and machine gun fire, without any 
hearing protection.  He also stated that he first experienced 
ringing in his ears while he was still in service.

The issue on appeal is an unusual one, as the determination of 
whether or not service connection is warranted turns almost 
entirely on the Veteran's lay testimony.  A grant of service 
connection for a disability generally requires medical evidence 
of a current disability and a relationship to military service.  
Lay testimony is only competent to the extent that it is limited 
to a matter that the witness has actually observed and is within 
the realm of their personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Unless the witness is a medical 
expert, lay evidence alone is usually not sufficient to prove 
medical diagnosis and causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, medical evidence nearly always trumps lay 
evidence for the purposes of determining diagnosis and etiology.

However, the disability of tinnitus poses unique problems.  
Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 
2003).  As noted above, tinnitus is "subjective," as its 
existence is generally determined by whether or not the Veteran 
claims to experience it.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  If a Veteran reports ringing 
in his or her ears, then a diagnosis of tinnitus is generally 
applied without further examination.  In addition, since the 
diagnosis of tinnitus is so heavily reliant upon lay statements, 
the etiology of the disorder is similarly reliant upon them.  The 
date that a Veteran reports that the tinnitus symptoms began is 
generally accepted as the date that the disorder began, without 
further examination.  Accordingly, while service connection for 
tinnitus requires a medical diagnosis of tinnitus and a medical 
nexus relating the diagnosis to military service, in these 
claims, lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007) (quoting Layno, 6 Vet. App. at 469; 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).

This is of crucial importance in the case on appeal.  The medical 
evidence of record shows a medical history of tinnitus and 
current complaints of tinnitus.  While there is no current 
medical diagnosis of tinnitus, as noted above, tinnitus is 
"subjective and its existence is generally determined by whether 
or not the Veteran claims to experience it.  The Board finds that 
the Veteran is competent to identify tinnitus and therefore that 
he currently has tinnitus based on his lay observation of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(holding that lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation); see 
also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).

The dispute is therefore over the etiology of the disorder, not 
its existence.  Service connection for tinnitus has been denied 
on the basis that the Veteran's service treatment records do not 
include any complaints or diagnoses of it.  The January 2007 VA 
examiner did not provide an opinion regarding the etiology of the 
Veteran's tinnitus due to the inconsistent audiometric test 
results at that time.


The Veteran has consistently stated that his tinnitus began 
during military service as a result of military acoustic trauma.  
In this regard, the Veteran's service personnel records indicate 
that the Veteran participated in combat operations in Korea.  The 
evidence of record also shows that he served as a BAR (Brown 
automatic rifle) man in Korea.  This is consistent with the 
Veteran's statements that he was exposed to combat noise during 
military service, including constant incoming explosion of mortar 
shells and noise from sniper fire and machine gun fire.  While 
the Veteran has also reported being exposed to noise working as a 
crane man for 20 years after service, the Board finds the 
Veteran's testimony credible that he started to notice ringing in 
his ears while he was still in service.  See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the Veteran, and the Veteran's demeanor 
when testifying at a hearing.).  Accordingly, based on the 
totality of the evidence of record, the Board finds the Veteran's 
lay statements that his tinnitus symptoms began during military 
service are competent and credible as to when his tinnitus began.

While there is no medical evidence of record that addresses when 
the Veteran's tinnitus began, his statements alone may be 
considered competent evidence to make such a determination.  Id. 
at 374.  Accordingly, the competent evidence of record shows that 
the Veteran has a current diagnosis of tinnitus that began in 
military service and therefore, service connection for tinnitus 
is warranted.

PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  


In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  Id.

Historically, the RO's September 2005 rating decision granted 
service connection at a 30 percent disability rating for PTSD, 
effective January 11, 2005.  Pursuant to Diagnostic Code 9411, 
PTSD is rated 30 percent when it is productive of occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  For example, a GAF score of 61-70 reflects some 
mild symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, such 
as occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends or 
having conflicts with peers or co-workers).  A GAF score of 41 to 
50 is assigned where there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV at 
46-47.  A GAF of 31-40 is defined as exhibiting some impairment 
in reality testing or communication, e.g. speech is at times 
illogical, obscure, or irrelevant, or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood, e.g. a depressed man that avoids 
friends, neglects family, and is unable to work; a child that 
frequently beats up younger children, is defiant at home, and is 
failing at school.  Id.

A January 2005 VA social worker's note reported the Veteran's 
initial visit during which he reported his combat experience 
during the Korean War and experiencing emotional problems since 
that time.  He struggled with anxiety, depression, panic attacks, 
and sleeplessness.  He reported lingering ongoing unpleasant 
frequent memories.  He also reported that he had been on 
medication for this condition.

In a June 2005 VA social worker's note, the Veteran reported that 
he still had recurring emotional problems.  He stated that he 
preferred not to discuss it and rarely spoke about it.  He 
reported that he slept very little due to the unpleasant 
intrusive memories.  He related that his emotional pain left him 
depressed at times, and that he desired to be away from others 
and just mind his own affairs.

In a July 2005 VA psychiatry report, the Veteran stated that he 
had difficulty adjusting to civilian life after he came back from 
Korea.  He reported intrusive thoughts about his combat 
experience during the Korean War, which made him anxious and 
irritable.  He also reported a history of operation for aneurysm 
in the brain and seeing a psychiatrist in 1978 after experiencing 
paranoid and visual hallucinations.  He was treated with 
medication, which he reported helped him.  He reported nightmares 
several times at night and difficulty going back to sleep.  He 
woke up feeling tense and sweaty.  He had difficulty being in 
crowds and he had a startle reflex.  He reported that he isolated 
himself from others because he was afraid to be close to people.  
He also reported having fair appetite, low energy, feeling 
unmotivated to do activities, feeling depressed at times, 
difficulty thinking and remembering, and loss of interest at 
times.  He denied hallucinations or suicidal/homicidal ideations 
or plans.  There was no evidence of delusion.  He was fully 
oriented and exhibited fair attention and concentration, insight, 
and fair judgment.  The VA psychiatrist noted an impression of 
PTSD, and listed a GAF score of 35.

In July 2005, the Veteran underwent a VA PTSD examination.  The 
VA examiner noted that the report was based on a review of the 
Veteran's claims file and mental status examination and 
psychiatric interview of the Veteran.  The Veteran reported that 
he spent 14 months in Korea on active duty and was engaged in 
very active stressful combat situations.  With regard to his 
symptoms, the Veteran stated that he experienced flashbacks and 
sleep problems for many years.  He stated that he had images of 
his stressors being in Korea and these images woke him up at 
night, prevented him from sleeping, and made him anxious and 
isolated.  He had been socially isolated most of his life.  He 
also reported symptoms of hyper-startle response, difficulty 
concentrating, and avoidance of stimuli triggering memories of 
his military experience in Korea.  He denied alcohol or drug 
abuse problems.  He had a brain surgery due to an aneurysm in the 
brain.  As to family relations, he was not married but had two 
grownup children.  He reported having worked for a steel company 
but not working since 1978.  It was noted that he had been 
leading an isolated life style.  On mental status examination, 
the Veteran walked slowly and spoke slowly.  His thought process 
was slow.  There was no evidence of delusions, hallucinations, or 
suicidal or homicidal ideations.  He was alert and fully 
oriented.  He exhibited slow memory to recent events, difficulty 
in concentration, difficulty recalling specific dates, and very 
limited insight and fund of knowledge.  No impairment of thought 
process was found.  The diagnosis under the DSM-IV criteria was 
chronic PTSD.  The examiner noted that his GAF score of 44 
reflected significant impact of his PTSD on his level of 
functioning, specifically social functioning where he was unable 
to interact with people and tended to be alone and isolated due 
to his PTSD symptoms of anxiety and sleep problem.  The examiner 
stated that the Veteran was able to handle money and took care of 
his activities of daily living.  

In an August 2005 VA mental health therapist report, the Veteran 
reported he did little socializing outside of his church and 
visiting family.  He stated that he attended church and was a 
member of the choir at his church.  He denied any past or current 
thoughts of violence to himself or others.  He denied any legal 
problems.  He reported having worked as a crane man for a steel 
company for 20 years previously.  He had never been married but 
had contact with his two children who lived in the area.  He 
currently lived by himself.

An October 2005 social worker's note indicated that the Veteran 
continued to struggle with emotional issues, to include feelings 
regarding negative impression many people had towards the Korean 
War Veterans.  He stated that he was much worse off mentally in 
years with intrusive recollections of his combat experience 
during the Korean War, but reported it was more manageable now 
that he was in therapy.  In a psychiatry visit, the Veteran 
reported continuing nightmares and sleep disturbance.  He denied 
hallucinations or suicidal/homicidal ideations or plans.  There 
was no evidence of delusion.  He was fully oriented and exhibited 
fair attention and concentration, insight, and fair judgment.  A 
GAF score of 36 was noted.

In a December 2005 statement, the Veteran reported that his 
mental disorder increased in severity, and that he was taking 
medication to sleep and calm his nerves.  He reported sleeping 
only two to three hours at night, nightmares, sleeplessness, 
intrusive memories, difficulty being around people, feeling 
guilty, social isolation, low tolerance of frustrations, anxiety, 
flashbacks, and deteriorated memory and ability to concentrate.  
In a psychiatry visit, the Veteran reported feeling depressed on 
and off despite taking medication regularly.  He also reported 
intrusive thoughts, sleep disturbance with nightmares, social 
isolation, and difficulty concentrating.  A GAF score of 34 was 
noted.

An April 2006 VA psychiatry report noted that the Veteran 
continued to have nightmares about his combat experience.  He 
denied hallucinations or suicidal/homicidal ideations or plans.  
There was no evidence of delusion.  He was fully oriented and 
exhibited fair attention and concentration, insight, and fair 
judgment.  A GAF score of 44 was noted.

A May 2006 VA treatment report noted that a depression screening 
was completed for the Veteran, and a mood disorder screening test 
was positive.

In a July 2006 VA psychiatry report, the Veteran reported feeling 
tired, unmotivated to do activities, having low energy, memory 
impairment, and difficulty concentrating.  He denied 
hallucinations or suicidal/homicidal ideations or plans.  There 
was no evidence of delusion.  He was fully oriented and exhibited 
fair attention and concentration, insight, and fair judgment.  
The impression was PTSD, and a GAF score of 33 was listed.

In an August 2006 VA psychiatry report, the Veteran reported 
feeling paranoid and feeling as if people were looking at him.  
He reported that he slept during the day and could not sleep at 
night.  He denied hallucinations or suicidal/homicidal ideations 
or plans.  There was no evidence of delusion.  He was fully 
oriented and exhibited fair attention and concentration, insight, 
and fair judgment.  The impression was PTSD.

In a September 2006 VA psychiatry consultation report, the 
Veteran reported feeling "shocked" at a recent diagnosis of 
hepatitis C, but denied feeling depressed.  He reported that he 
benefitted from taking Risperdone religiously in the past five 
years.  He also reported that he had not had any PTSD 
exacerbations or depressive episodes for the past four to five 
years.  He did report, however, that he "felt the presence of 
his mother" in his home and tried to speak to her, but 
eventually realized that she was dead.  He denied any other 
perceptual disturbances or any substance or alcohol abuse in the 
past 25 years.  On mental status examination, the Veteran 
appeared appropriately dressed and groomed, alert, and fully 
oriented, but notably tired.  He exhibited clam and cooperative 
behavior; good eye contact; quiet speech with normal rate; fine 
mood; euthymic, bright, and congruent affect; linear thought 
process; no expressed perceptual disturbance; suicidality or 
homicidality; no paranoia or delusional content; fair insight; 
and fair judgment.  The impression was a history of PTSD and 
depression without any apparent current mood disturbance, 
perceptual disturbances, or substance abuse-induced disturbance.  
The Veteran was noted to be grossly cognitively intact.  He 
reported good sleep and good appetite, and denied any significant 
somatic complaints.  The Veteran, however, stated in a VA 
treatment report, that he was having a hard time dealing with the 
diagnosis of hepatitis C and recent short-term memory impairment.  
The examiner noted that the Veteran could be displaying 
neurovegetative symptoms of depression.

A January 2007 VA psychiatry report noted that the Veteran 
continued to have nightmares about his combat experience and 
sleep disturbances.  He denied hallucinations or 
suicidal/homicidal ideations or plans.  There was no evidence of 
delusion.  He was fully oriented and exhibited fair attention and 
concentration, insight, and fair judgment.  A GAF score of 33 was 
noted.

In January 2007, the Veteran was afforded another VA PTSD 
examination.  The Veteran reported experiencing recurrences of 
his stressors relating to his combat experience in Korea.  He 
reported sleep problems, inability to concentrate, hyper-
vigilance, hyper-startle response, intrusive memories relating 
death and injuries of soldiers, and social restriction.  On 
mental status examination, the Veteran was alert and oriented to 
time, place and person.  He walked slowly.  He denied suicidal, 
homicidal, or psychotic thought disorder.  He had an average fund 
of knowledge, and decreased memory as to recent events.  He had 
good judgment, but very limited insight.  The examiner noted that 
there had been no major changes in the frequency, severity, or 
duration of the symptoms or remissions since the last 
examination.  There was no evidence of impairment of thought 
process or social functioning, or post military stressors.  No 
alcohol or substance abuse was reported.  The diagnosis according 
to the DSM-IV criteria was chronic PTSD, and a GAF score of 44 
was listed, which the examiner stated reflected the impact of 
PTSD on the Veteran's social functioning.  As to competency, the 
examiner stated that the Veteran was able to handle his own 
money.  

In an August 2007 VA psychiatry report, the Veteran reported 
taking medications as prescribed and denied any side effects of 
medications.  He reported continued nightmares about his combat 
experience which disturbed his sleep despite taking his 
medications as prescribed.  He denied hallucinations or 
suicidal/homicidal ideations or plans.  There was no evidence of 
delusion.  He was fully oriented and exhibited fair attention and 
concentration, insight, and fair judgment.  The impression was 
PTSD, and a GAF score of 38 was noted.  An additional assessment 
of the Veteran's positive screen for depression indicated that he 
did not meet the criteria for major depressive disorder and that 
he had no symptoms that required additional intervention.

In a January 2008 VA psychiatry report, the Veteran reported 
taking medications as prescribed and denied any side effects of 
medications.  He reported having nightmares about his combat 
experience.  He denied hallucinations or suicidal/homicidal 
ideations or plans.  There was no evidence of delusion.  He was 
fully oriented and exhibited fair attention and concentration, 
insight, and fair judgment.  The impression was PTSD, and a GAF 
score of 38 was listed.

In a March 2008 VA psychiatry report, the Veteran reported 
continued nightmares that disturbed his sleep and woke him up 
panicky and sweating.  He reported regular contacts with his 
daughters and grandchildren.  He denied hallucinations or 
suicidal/homicidal ideations or plans.  There was no evidence of 
delusion.  He was fully oriented and exhibited fair attention and 
concentration, insight, and fair judgment.  He stated that he was 
"on the lookout" all the time.  The impression was PTSD, and a 
GAF score of 38 was noted.  A mental health note reflected that 
the Veteran was seen for therapy session for PTSD.  He reported 
getting overwhelmed sometimes thinking about his illnesses.  He 
stated that he discovered being busy and being around his family 
and friends helped lift up his spirits.  He had an appropriate 
sense of humor and related well.  He stated that he might resume 
coming to the support group.

In a May 2008 VA psychiatry report, the Veteran reported having 
more nightmares recently which disturbed his sleep and woke him 
up panicky and sweating.  He reported taking medications as 
prescribed and denied any side effects of medications.  
Increasing the dose of medication was considered.  The impression 
was PTSD.


In a June 2008 VA psychiatry report, the Veteran reported 
continued nightmares that disturbed his sleep and woke him up 
panicky and sweating.  He reported that the medications reduced 
the frequency of nightmares.  He also reported occasional brief 
loss of consciousness, especially when he was under stress.  He 
denied hallucinations or suicidal/homicidal ideations or plans.  
There was no evidence of delusion.  He was fully oriented and 
exhibited fair attention and concentration, insight, and fair 
judgment.  The impression was PTSD, and a GAF score of 38 was 
noted.

In an August 2008 VA psychiatry report, the Veteran reported 
feeling angry and irritable recently despite taking his 
medications as prescribed.  He reported having more frequent and 
more disturbing nightmares recently which woke him up several 
times at night panicky and sweating and caused difficulty 
functioning during the day.  He denied hallucinations or 
suicidal/homicidal ideations or plans.  There was no evidence of 
delusion.  He was fully oriented and exhibited fair attention and 
concentration, insight, and fair judgment.  The VA psychiatrist 
stated that a small dose of Klonopin will be added to help the 
Veteran calm and reduce his anger.  The impression was PTSD, and 
a GAF score of 37 was noted.

In a September 2008 VA psychiatry report, the Veteran reported 
that Klonopin helped him to relax and reduce his anger.  He 
reported taking medications regularly and denied any side 
effects.  He denied hallucinations or suicidal/homicidal 
ideations or plans.  There was no evidence of delusion.  He was 
fully oriented and exhibited fair attention and concentration, 
insight, and fair judgment.  The impression was PTSD, and a GAF 
score of 38 was noted.

In a November 2008 VA psychiatry report, the Veteran reported 
having continued nightmares which disturbed his sleep and woke 
him up panicky and sweating.  He denied hallucinations or 
suicidal/homicidal ideations or plans.  There was no evidence of 
delusion.  He was fully oriented and exhibited fair attention and 
concentration, insight, and fair judgment.  The impression was 
PTSD, and a GAF score of 38 was noted.

In a January 2009 VA psychiatry report, the Veteran reported 
occasional headaches but denied other physical pain.  He reported 
taking medications regularly and denied any side effects.  He 
also reported occasional nightmares about his combat experience 
during the Korean War.  He denied hallucinations or 
suicidal/homicidal ideations or plans.  There was no evidence of 
delusion.  He was fully oriented and exhibited fair attention and 
concentration, insight, and fair judgment.  The impression was 
PTSD, and a GAF score of 39 was noted.

In a March 2009 VA psychiatry report, the Veteran reported 
nightmares about his combat experience during the Korean War 
which disturbed his sleep and prevented him from going back to 
sleep at times.  He denied hallucinations or suicidal/homicidal 
ideations or plans.  A depression screening test suggested mild 
depression.  In completing this test, he reported little interest 
or pleasure in doing things; feeling down, depressed or hopeless; 
trouble falling or staying asleep, or sleeping too much; feeling 
tired or having little energy; poor appetite or overeating; and 
feeling bad about himself.  There was no evidence of delusion.  
He was fully oriented and exhibited fair attention and 
concentration, insight, and fair judgment.  The impression was 
PTSD, and a GAF score of 39 was noted.

In an August 2009 VA psychiatry report, the Veteran reported that 
he had not been active recently.  He reported waking up several 
times at night, having low energy, feeling unmotivated to do 
activities, and experiencing frequent headaches.  He denied 
hallucinations or suicidal/homicidal ideations or plans.  There 
was no evidence of delusion.  He was fully oriented and exhibited 
fair attention and concentration, insight, and fair judgment.  
The impression was PTSD, and a GAF score of 39 was noted.

In a November 2009 VA psychiatry report, the Veteran reported 
sleeping fair except for the nightmares about his combat 
experience during the Korean War.  He also reported feeling 
depressed at times, but did not want to take more medications.  
He denied hallucinations or suicidal/homicidal ideations or 
plans.  There was no evidence of delusion.  He was fully oriented 
and exhibited fair attention and concentration, insight, and fair 
judgment.  The impression was PTSD, and a GAF score of 38 was 
noted.


In December 2009, the Veteran underwent a psychological 
evaluation by a private psychologist.  The psychologist, R.B., 
Ph.D., indicated multiple testing and evaluation techniques were 
performed, to include Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2), Mississippi Scale for Combat-related PTSD, 
Combat Exposure Survey, PTSD Checklist, mental status 
examination, and test of memory malingering.  The psychologist 
interviewed the Veteran for background information, to include 
his family relations, military history, employment history, and 
medical history with psychiatric hospitalizations.  After 
observing the Veteran's behaviors, the psychologist described the 
Veteran as a pleasant and cooperative individual who was 
adequately groomed and fully-oriented, with clearly articulated 
speech and stable affect.  On mental status examination, the 
Veteran remained mostly calm and social, and did not show overt 
signs of depression or anxiety.  He displayed insight into his 
mental illness and his judgment was not impaired.  His thoughts 
were adequate but slightly slow for his age, and his speech was 
organized, with intact relationship to reality, self-concept, and 
emotional regulation.  There was no evidence of active thought 
disorder, delusional content, perceptual disturbances, or signs 
of disassociation during the interview and testing.  On the MMPI-
2, the validity indices suggested that there were no significant 
symptom denial or exaggeration.  The testing revealed a severe 
degree of mental illness with markedly elevated scores on the 
scales typically associated with PTSD.  It also showed social 
withdrawal and possibly some conflict with others in social 
situations.  The psychologist stated that the data clearly showed 
that this was not a simple case of PTSD and there may be co-
morbid Axis I diagnoses that needed to be either ruled in or 
ruled out.  On PTSD checklist, the Veteran had repeated 
disturbing memories of his military experiences, anxiety with 
automatic symptoms in his pulse and respiration, and repeated 
dreams about the military combat experiences.  Other findings 
included a general loss of interest in social activities, social 
withdrawal, feeling of isolation, hyper-startle response, 
difficulty concentrating, and sleep disturbance.  On the test of 
memory malingering, the psychologist noted that the Veteran 
appeared to be putting forth good effort on the test, and coupled 
with the MMPI validity scales, the data argued against the idea 
of malingering for personal gain.  As to social functioning, it 
was noted that the Veteran attended church and sang in the choir.  
However, it was noted that going to church services was a deeply 
religious obligation for the Roman Catholic faithful and often 
transcended the limitations imposed by other mental or physical 
illnesses.  The psychologist noted that in reviewing the 
Veteran's social functions, it was notable that he reportedly had 
no friends who visit him.  He reported that he had many friends 
growing up, but was unable to relate to others with the same 
degree of friendliness and effectiveness after returning from 
Korea.  He also reported that his social isolation reportedly was 
the reason for his aunt to contact the church to get him involved 
with the choir, as a means of "treating" his introversion.  The 
psychologist concluded that the Veteran had a very difficult time 
establishing and maintaining long term relationships.  The 
psychologist also noted that if going to the choir could be seen 
as tantamount to a work-like setting, the Veteran was having 
difficulty in adapting to such a situation.  The DSM-IV diagnosis 
on Axis I was PTSD of moderate severity; rule out organic mental 
disorder secondary to brain tumor, surgical removal, and 
seizures; rule out episodic thought disorder; and rule out 
affective disorder.

In a January 2010 letter, the December 2009 private psychologist 
reported a contact with the choir director of the Veteran's 
church, Ms. P.A., who had known the Veteran for 14 years.  She 
stated that the Veteran's attendance was less than 50 percent and 
he was a quiet individual with no special friends.  She also 
reported that he had difficulties singing as he would go blank 
and forget the words in the middle of a song.

In a January 2010 VA psychiatry report, the Veteran reported that 
he continued to contact his two daughters.  He reported 
continuing nightmares about his combat experience during the 
Korean War which disturbed his sleep and prevented him from going 
back to sleep.  He denied hallucinations or suicidal/homicidal 
ideations or plans.  There was no evidence of delusion.  He was 
fully oriented and exhibited fair attention and concentration, 
insight, and fair judgment.  The impression was PTSD, and a GAF 
score of 38 was noted.  A social worker's note stated that the 
Veteran was not a demanding or complaining person, therefore, 
sometimes, in the social worker's opinion, the Veteran's real 
pain was not understood.  It was noted that the Veteran was still 
involved with his church and family.

In an April 2010 VA psychiatry report, the Veteran reported 
continuing nightmares about his combat experience during the 
Korean War which disturbed his sleep and prevented him from going 
back to sleep.  He reported that his daughters kept contact with 
him.  He denied hallucinations or suicidal/homicidal ideations or 
plans.  There was no evidence of delusion.  He was fully oriented 
and exhibited fair attention and concentration, insight, and fair 
judgment.  The impression was PTSD, and a GAF score of 38 was 
noted.  A depression screening indicated no depression.

At a June 2010 hearing before the Board, the Veteran testified 
that he had lived alone for the past 40 years.  He reported 
attending church and participating in the choir practice.  He 
stated that he enjoyed singing but did not socialize with people 
in the choir outside the church.  He reported flashbacks, 
nightmares, intrusive memories about his combat experience during 
the Korean War, avoiding crowds, and anxiety.

After reviewing the evidence of record since the initial grant of 
service connection effective January 11, 2005, the Board 
concludes that the Veteran's PTSD is most appropriately rated as 
50 percent disabling, and no more.  In making this determination, 
the Board finds that the severity of the Veteran's PTSD symptoms 
goes beyond the symptoms required for a 30 percent disability 
rating.  Moreover, the Board finds that the medical evidence of 
record does not support an initial evaluation in excess of 50 
percent.

The Veteran's recorded GAF scores since the initial grant of 
service connection have ranged from 33 to 44, with a majority of 
GAF ratings being 38.  As noted above, a GAF of 31-40 is defined 
as exhibiting some impairment in reality testing or 
communication, such as speech is at times illogical, obscure, or 
irrelevant, or any major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood, 
such as a depressed man that avoids friends, neglects family, and 
is unable to work.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based on 
the totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered but is 
not determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  Id.; 
see also 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).  

In the instant case, although GAF scores ranged from 33 to 44, 
the clinical findings upon which these GAF scores were based show 
the Veteran was fully alert and oriented and found no evidence of 
delusions, hallucinations, or homicidal or suicidal ideations.  
Accordingly, impairment in reality testing or communication has 
not been shown by the clinical findings.  Moreover, although 
social isolation has been shown, he is in regular contact with 
his children and grandchildren, sings at his church, and worked 
for 20 years.  He indicated that he found that being busy and 
being around family and friends helped lift his spirits.  Fair 
judgment and thinking was consistently shown.  Accordingly, major 
impairment in several areas has not been shown by the clinical 
findings.

However, the Board finds that the reported clinical findings 
correspond with serious symptoms and serious impairment in social 
and occupational has been shown.  Since the initial grant of 
service connection, the Veteran has reported symptoms of anxiety, 
depression, panic attacks, irritability, sleep disturbance, 
sleeplessness, frequent nightmares, flashbacks, intrusive 
memories about military combat experience, feeling guilty, social 
isolation, avoidance of crowds, avoidance of trauma-related 
stimuli, hyper-vigilance, hyper-startle response, difficulty 
concentrating, slow thought process, short-term memory 
impairment, lack of motivation, and difficulty in establishing 
and maintaining effective social relationships.  In considering 
this disability as a whole, the Board concludes that the 
Veteran's PTSD is most analogous to the symptoms warranting a 50 
percent rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  Accordingly, an initial disability rating of 50 percent 
is warranted for service-connected PTSD.

The evidence does not reflect that the Veteran's PTSD has been 
manifested by symptoms of such severity to warrant a higher 
disability rating in excess of 50 percent, at any time since the 
initial grant of service connection on January 11, 2005.  
Objectively, the Veteran has been appropriately dressed and 
groomed, cooperative, alert, fully-oriented, and with good eye 
contact.  He has exhibited fair attention and judgment, intact 
thought process, limited insight, organized speech, and low to 
average intelligence.  No evidence of hallucinations, delusions, 
or suicidal/ homicidal ideations or plans was found.  The 
evidence does not show this condition to be manifested by 
symptoms such as obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or effectively; 
spatial disorientation, and neglect of personal appearance and 
hygiene.

As for his occupational and social impairment, the Veteran 
reported having worked for a steel company for 20 years 
previously and not working since 1978.  However, there is no 
evidence indicating that his PTSD symptoms prevent him from 
gaining or maintaining employment.  The private psychologist in 
December 2009 noted that if going to the choir could be seen as 
tantamount to a work-like setting, the Veteran was having 
"difficulty" in adapting to such a situation.  The record 
reflects that the Veteran maintains contact with his family 
members, but avoids other social contacts.  He avoids crowds and 
wishes to withdraw.  The private psychologist in December 2009, 
concluded that the Veteran had a "very difficult time 
establishing and maintaining long term relationships."  These 
findings are contemplated in the currently assigned 50 percent 
disability rating, which accounts for difficulty in establishing 
and maintaining effective work and social relationships.  The 
next highest rating, a 70 percent rating, refers to an inability 
to establish and maintain effective relationships.  The evidence 
of record does not reflect this level of social impairment.  As 
noted above, the Veteran keeps in regular contact with his 
children and grandchildren.  Additionally, the record reflects 
that while he had no special friends, the Veteran indicated that 
he was able to get along with the people in his church choir that 
he attended "as a means of treating his introversion."

Accordingly, a 50 percent disability rating, and no more, is 
warranted since the initial grant of service connection on 
January 11, 2005.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected PTSD, the 
evidence shows no distinct periods of time since service 
connection became effective January 11, 2005, during which 
manifestations of the Veteran's PTSD varied to such an extent 
that a rating greater or less than 50 percent would be warranted.  
Thus, staged ratings are not in order, and a 50 percent rating 
for PTSD is warranted since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was not so 
unusual or exceptional in nature as to render his 50 percent 
rating inadequate.  The Veteran's PTSD is evaluated as a mental 
disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is 
found by the Board to specifically contemplate the level of 
disability and symptomatology exhibited by the Veteran's PTSD.  
When comparing the disability picture of the Veteran's PTSD with 
the symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated by a 
50 percent disability rating for his service-connected PTSD.  
This includes consideration of symptoms such as flattened affect, 
disturbances of motivation and mood and difficulty establishing 
and maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  A rating in 
excess thereof is provided for certain manifestations of the 
service-connected PTSD but the medical evidence of record did not 
demonstrate that such manifestations were present in this case.  
The evidence does not show this condition to be manifested by 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; and neglect of personal appearance and hygiene.  
Id.  The criteria for a 50 percent disability rating more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 50 percent for PTSD, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54; see also Fenderson, 12 Vet. App. at 
126.


ORDER

Service connection for tinnitus is granted.

An initial evaluation of 50 percent, and no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Based upon its review of the Veteran's 
claims file, the Board finds there is a further duty to assist 
the Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).


The record reflects that the Veteran previously indicated that he 
was in receipt of social security disability benefits.  However, 
there is no indication in the record that the RO has requested 
the Veteran's records from the Social Security Administration 
(SSA).  When VA is on notice that there are SSA records, it must 
obtain and consider them.  See Baker v. West, 11 Vet. App. 
163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

The Veteran testified that he was exposed to combat noise while 
in the military, to include mortars, sniper fire, and machine 
gunfire.  As noted earlier with respect to the Veteran's tinnitus 
claim, his military noise exposure is conceded in this case.  
Furthermore, the record includes an August 2004 VA treatment 
report wherein the Veteran reported decreased hearing acuity for 
quite some time.  Subsequent VA treatment records also reflect 
the Veteran's continued complaints of hearing loss.  However, 
although VA afforded the Veteran with a fee-based VA audiology 
examination in January 2007, the competent medical evidence of 
record remains insufficient to adequately decide the merits of 
the claim.  The January 2007 VA examiner stated due to the 
inconsistent responses by the Veteran during audiometric testing, 
the reported test results were not considered reliable, and 
therefore no etiology opinion could be offered at that time.  
Therefore, the RO should take this opportunity not only to obtain 
recent VA outpatient treatment records and any identified private 
treatment records relevant to the claim on appeal, but also to 
obtain a new audiology examination to ascertain the current 
existence and etiology of any hearing loss found.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose 
of obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SSA benefits.  
If, after making reasonable efforts to obtain 
the identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for bilateral hearing 
loss.  The RO must then obtain copies of the 
related medical records that are not already 
in the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure the same, the RO 
must notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

3.  Thereafter, the RO must afford the 
Veteran an appropriate VA audiology 
examination to determine the etiology of any 
current hearing loss found.  The claims file 
must be provided to and reviewed by the 
examiner in conjunction with the examination.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include an 
audiogram, must be accomplished.  
Specifically, the results of the audiological 
evaluation must state, in numbers, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000, and 4000 Hertz and must 
also state the results of the word 
recognition test, in percentages, using the 
Maryland CNC test.  After a review of the 
examination findings and the entire evidence 
of record, the examiner must render an 
opinion as to whether any degree of the 
Veteran's bilateral hearing loss is related 
to his period of military service, or to any 
incident therein, to include as due to 
military noise exposure.  The Veteran's 
statements, the objective medical findings in 
the service medical records, the Veteran's 
history of inservice and postservice noise 
exposure, and any other pertinent clinical 
findings of record, must be taken into 
account.  A complete rationale for all 
opinions must be provided.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain why 
an opinion cannot be provided without resort 
to speculation.  The report prepared must be 
typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran.  
After the Veteran and his representative have 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

7.  THIS APPEAL HAS BEEN ADVANCED ON THE 
BOARD'S DOCKET.  EXPEDITED HANDLING IS 
REQUIRED.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


